Title: Robert R. Livingston to the American Peace Commissioners, 31 May 1783
From: Livingston, Robert R.
To: Adams, John,Franklin, Benjamin,Jay, John



(Copy)
No: 4.
Gentlemen,
Philadelphia. 31st: May. 83.

Congress were yesterday pleased to pass the enclosed Resolutions on the subject of the payment of British Debts— The language they speak requires no Comment— I complained in my last of your long Silence, or rather laid before you the Complaint of Congress. These I think receive additional force from Intelligence I have since had, that the Negotiations are still going on, and that important Propositions have been made you from Holland. As Congress have adjourned for two Days, & the Packet sails tomorrow, I cannot procure their Instructions on this Subject, tho’ I think I may venture to say, that they will not, without reluctance, go one step further than their honor requires of them, in making new engagements which may involve them in the disputes of Europe, from which they wish to be totally disengaged.—
I make no observations on these Propositions, or your power to accede to them, being well persuaded that you will take no Steps in this business without a full persuasion that important Advantages will result therefrom to these States.— The second Proposition, in case France & Spain should decline acceding to the first, is more peculiarly delicate from the inability of the contracting Powers to enforce them, if, which is hardly to be supposed, they should unite in wishing it. I cannot help lamenting, since so much time has elapsed before any Conclusion is formed, that you had not thought it adviseable to write to me on this subject, explaining the advantages & disadvantages of the measure and ennabling me to take the Sense of Congress thereon: for tho’ they have the highest Confidence in your judgement, & knowledge of the true Interests of this Country, yet, I am persuaded, that they think it a duty to see with their own eyes & to form their own Conclusions on great national Objects, where there is a possibility of so doing. The experience of the last war has shewn that the Propositions of the Empress of Russia were little more than a dead letter— those whom England dared to offend derived no advantage from them. Our Engagements therefore on this head will, in my opinion, add little weight to them, unless the great Maritime Powers of Europe agree to support them, and they may involve us in disagreable discussions. These howr: are only my Sentiments: those of Congress I am ignorant of—
The 5th: & 6th. Articles of the Provisional Treaty excite much ferment here, for, tho’ the most dissatisfied Spirits acknowledge the whole Treaty taken together to answer their highest expectations, yet they wish to take only what they like, & leave out what they disapprove, and such is the relaxation of Governmt: so great the disorders & licentiousness introduced by the war, that it will be found very difficult to bridle the just resentments of some, and the unfounded apprehensions that others entertain of re-imbursements, that may affect their particular Interests.—
I have the honor to be, Gentlemen, / with the greatest esteem & respect, / Yr: Most Obedt: humle: servt:
(signed) Robt: R. Livingston—

